13-1958
         Tuccio v. U.S. Security Associates


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                              SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1              At a stated term of the United States Court of Appeals for the Second Circuit, held
 2       at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3       York, on the 10th day of April, two thousand fourteen.
 4
 5       PRESENT:
 6                   AMALYA L. KEARSE,
 7                   DENNIS JACOBS,
 8                   GERARD E. LYNCH,
 9                         Circuit Judges.
10       _____________________________________
11
12       Samuel Tuccio,
13
14                                 Plaintiff-Appellant,
15
16                        v.                                            13-1958
17
18       U.S. Security Associates Inc.,
19
20                         Defendant-Appellee.
21       _____________________________________
22
23       FOR PLAINTIFF-APPELLANT:                         Samuel Tuccio, pro se, Hicksville, NY.
24
25
26       FOR DEFENDANT-APPELLEE:                          Philip K. Davidoff, FordHarrison LLP, New
27                                                        York, NY.
28

29

30
 1          Appeal from a judgment of the United States District Court for the Eastern District of

 2   New York (Bianco, J.).

 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court is AFFIRMED.

 5          Appellant Samuel Tuccio, pro se, appeals from the district court’s judgment granting

 6   summary judgment in the defendant’s favor, and dismissing his complaint. Tuccio alleges

 7   violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”);

 8   and New York State Human Rights Law, N.Y. Exec. Law §§ 290-297. We assume the parties’

 9   familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

10          We review an order granting summary judgment de novo, and ask whether the district

11   court properly concluded that there were no genuine issues of material fact and that the moving

12   party was entitled to judgment as a matter of law. See Feingold v. New York, 366 F.3d 138, 148

13   (2d Cir. 2004). “In determining whether there are genuine issues of material fact, we are

14   required to resolve all ambiguities and draw all permissible factual inferences in favor of the

15   party against whom summary judgment is sought.” Id. (internal quotation omitted). However,

16   reliance upon conclusory statements or mere allegations is not sufficient to defeat a summary

17   judgment motion. See Ying Jing Gan v. City of New York, 996 F.2d 522, 532-33 (2d Cir. 1993);

18   Fed R. Civ. P. 56(c)(4). After an independent review of the record and relevant case law, we

19   affirm for substantially the same reasons stated by the magistrate judge in his thorough February

20   27, 2013 report and recommendation, which was adopted over Tuccio’s objection in the district

21   court’s April 17, 2013 order.

22


                                                      2
1          We have considered all of Tuccio’s arguments and find them to be without merit.

2   Accordingly, for the reasons stated above, we AFFIRM the judgment of the district court.
3
4
5                                              FOR THE COURT:
6                                              Catherine O’Hagan Wolfe, Clerk
7
8




                                                  3